REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.  	Claims 1-20 are allowed.
3.	The following is an examiner’s statement of reasons for allowance: 
  	Examiner agrees with applicant’s assessment that the prior art of Thorn doesn’t disclose that claimed recitation related to applying a dither pattern to content independent of the gaze of a user's eyes as claimed in independent claims 1, 9 and 16. See Applicant’s Arguments/Remarks made in an amendment at pg. 11.
 	Thus, claims 1-15 are allowable because prior art fails to teach or suggest, either alone or in combination, in independent claim(s) 1 and 9:  
 	“apply a dither pattern to the frames of the plurality of frames of content independent of the gaze of one or more of the user's eyes.” See ¶0047-¶0049 and ¶0055 of the specification as filed.
 	Claims 16-20 are allowable because prior art fails to teach or suggest, either alone or in combination, in independent claim(s) 16:
 	“apply a dither pattem to the frames of the plurality of frames of content based at least in part on a plurality of dither blocks and a plurality of pixel blocks, wherein each dither block of the plurality of dither blocks comprises a portion of the plurality of pixel blocks, wherein each pixel block of the plurality of dither blocks comprises a subset of a plurality of pixels of the display, wherein the plurality of pixels blocks is determined independently of the gaze of one or more of a user's eyes.”  See ¶0047-¶0049 and ¶0055-¶0056 of the specification as filed.
4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRIYANK J SHAH whose telephone number is (571)270-3732.  The examiner can normally be reached on 10:00 - 6:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 5712727671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PRIYANK J SHAH/Primary Examiner, Art Unit 2692